Citation Nr: 9907437	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-18 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1967 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In a March 1997 statement, the veteran indicated a desire to 
claim entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The issue of entitlement to service 
connection for PTSD is referred to the RO for its 
consideration.  


REMAND

It is contended that the veteran currently has hearing loss 
that is related to noise exposure during his active service, 
including noise during combat.  The report of an October 1997 
VA audiology examination reflects that the veteran currently 
has hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385 (1998).  

A review of the veteran's service medical records reflects 
that the report of the veteran's August 1969 service 
separation medical examination indicates decreased hearing 
acuity in both ears, when compared to the report of the 
veteran's April 1967 service entrance examination.  Service 
medical records also reflect that in May and June 1969 the 
veteran was placed on a profile relating to his hearing.  The 
United States Court of Appeals for Veterans Claims (Court) 
held in Hensley v. Brown, 5 Vet. App. 155 (1993) that service 
connection is not precluded for hearing loss simply because 
the disability was not manifested during service or within 
the applicable one-year presumptive period.  If the evidence 
demonstrates that the veteran suffered hearing loss during 
his period of service, even though such loss does not reach 
the level of a disability under VA regulations, then direct 
service connection may nevertheless be established by 
evidence demonstrating that a current hearing disability 
under 38 C.F.R. § 3.385, is in fact, causally related to 
military service.  Id. at 160.  

Further, the veteran asserts that he participated in combat 
in Vietnam and his DD Form 214 reflects that his military 
occupational specialty was light weapons infantry and that he 
served in Vietnam for approximately 11 months.  In a March 
1997 statement he indicates that he received the Combat 
Infantry Badge.  Participation in combat would require 
consideration of the provisions of 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (1998); Swanson v. Brown, 
4 Vet. App. 148 (1993).  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should obtain the veteran's 
service personnel records and associate 
them with the record on appeal.  

2.  The RO should contact the veteran and 
inform him that he may submit any 
additional medical evidence indicating 
that there is a relationship between his 
currently manifested hearing loss and his 
active service.  

3.  Then, the veteran should be afforded 
a VA ear, nose and throat examination by 
a board-certified specialist, if 
available, to determine the etiology of 
any currently manifested hearing loss.  
All indicated tests, including an 
audiological evaluation, should be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current hearing loss is 
etiologically related to acoustic trauma 
and any clinically significant decreased 
hearing ability in service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

4.  Then, the RO should readjudicate the 
issue on appeal with any appropriate 
consideration of 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

5.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be issued a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

